       Case 1:19-cv-03821-VEC Document 26 Filed 02/18/20 Page 1 of 1




                                              USDC SDNY
                                              DOCUMENT
Blair J. Robinson
Partner                                       ELECTRONICALLY FILED
+1.212.309.6345                               DOC #:
Blair.Robinson@morganlewis.com
                                              DATE FILED: 02/18/2020
February 18, 2020

BY ECF ONLY
The Honorable Valerie E. Caproni
                                       MEMO ENDORSED
United States District Judge, Southern District of New York
United States Courthouse
40 Foley Square, Room 240
New York, New York 10007

Re:      Ibrahim v. Fidelity Brokerage Services LLC, Case No. 1:19-cv-03821-VEC

Dear Judge Caproni:
        I write on behalf of Defendant Fidelity Brokerage Services LLC (“Defendant”) in
the above-referenced matter to respectfully request a brief adjournment of the February 21,
2020 initial conference (scheduled for 10:00 a.m.). Defense counsel has another matter
which requires out-of-town travel to Philadelphia on February 20-21. Counsel for the parties
have conferred and are available next week in the afternoon on Tuesday, February 25, all
day Wednesday, February 26, or in the afternoon on Thursday, February 27. Accordingly,
Defendant respectfully requests a brief adjournment of the February 21 initial conference
until next week or as may otherwise be convenient for the Court.
        This is Defendant’s first request for an adjournment of the initial conference.
Plaintiff’s counsel consents to this request.
         Thank you for the Court’s consideration.

                                              The parties are advised that the Court holds civil
Respectfully submitted,                       conferences at 10:00 A.M. on Fridays. The February 21
                                              conference is adjourned to February 28, 2020, at 10:00
                                              A.M.
/s/ Blair J. Robinson
Blair J. Robinson, Counsel for Defendant     SO ORDERED.                 Date: 02/18/2020
cc: All Counsel of Record (by ECF)



                                             HON. VALERIE CAPRONI
                                             UNITED STATES DISTRICT JUDGE
